                                                            SO ORDERED.


                                                             Dated: September 9, 2021


1

2
                                                            Eddward P. Ballinger Jr., Bankruptcy Judge
3                                                           _________________________________

4

5

6
                        IN THE UNITED STATES BANKRUPTCY COURT
7
                               FOR THE DISTRICT OF ARIZONA
8
     In re:                               )     In Chapter 7 Proceedings
9                                         )
     HOME OPPORTUNITY, LLC;               )     Case No. 2:21-BK-04924-EPB
10                                        )
                            Debtor.       )
11                                        )

12
                                 ORDER CONFIRMING SALE
13
               The trustee having conducted an auction sale of certain
14
     property of the estate at a duly noticed sale (Admin. Dkt. No. 25); and
15
               The high bidder having made payment of the purchase price and
16
     the trustee having filed a report of sale at Admin. Dkt. No. 43; and
17
               Good cause appearing.
18
               IT IS ORDERED that the trustee’s auction sale of all right,
19
     title and interest of the bankruptcy estate and the debtor in and to the
20
     following real property to GC Real Estate, LLC for $2,300.00 is approved
21
     and confirmed:
22
               LOT TW ENTY-TW O (22) IN BLOCK ONE (1), IN LYNCH. & FORSYTHES ADDITION TO TULSA,
23
               TULSA COUNTY, OKLAHOMA, ACCORDING TO THE RECORDED PLAT THEREOF.
24
               And commonly known as: 1635 East Admiral Place Tulsa OK 74106
25
               Parcel id: 24275-93-06-14460
26

27

28
1

2              Subject   to   taxes   and   assessments,   reservations,   and   all
3    easements, rights of way, covenants, conditions, restrictions, liens and
4    encumbrances of record. The property is sold “as is”.
5                             DATED AND SIGNED ABOVE.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          2
